DETAILED ACTION
Status of the Application
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-22
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-22
Currently rejected claims:			1-22
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because the claim is missing a period at the end of it.  Appropriate correction is required.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.  Claims 1-10 are “‘[u]se’ claims that do not purport to claim a process, machine, manufacture, or composition of matter”.  In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) ("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). See MPEP 2173.05(q).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are also rejected under 35 U.S.C. 112(a). Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


Claim Rejections - 35 USC § 101
Claims 1-10 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a natural product) without significantly more.  Although the claims are currently classified as “use” claims which are not included in the four statutory categories of invention, the broadest reasonable interpretation of the claims 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”.  Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but then had been labeled as both laws of nature and natural phenomena.  See Myriad 133 S. Ct. at 2116-17, 106 USPG2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kale inocuiant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature".   It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.  When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to .
The Markedly Different Characteristics Analysis: The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A – Prong One: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception.
Nature-based Product Claim Analysis: Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation.
The claims are directed to a composition comprising nature-based products (i.e., iso-oligosaccharides of formula (I)) which is not markedly different from its closest 

Step 1: Is the claim directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter?  YES, the claims are interpreted as being directed to a composition of matter (i.e., iso-oligosaccharides of formula (I)), which is a statutory category within at least one of the four categories of patent eligible subject matter.

Step 2A – Prong One:  Does the claim recite a Judicial Exception (e.g., law of nature, natural phenomenon, or an abstract idea)? YES, the claims recite a composition that appears to be a nature-based product (i.e., iso-oligosaccharides of formula (I)) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products).

Step 2A – Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO, the claims recite the use of a composition as a flavor precursor, but do not require any additional elements that integrate the judicial exception into a practical application.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? NO, the claims do not recite additional elements that amount to something significantly more than the judicial exception.

Thus, the claimed product is not eligible subject matter under current 35 U.S.C. §101 standards.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the iso-oligosaccharides of formula (IB1)".  There is insufficient antecedent basis for this limitation in the claim.
 Claim 7
Claim 7 contains the trademark/trade name PalatinoseTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe isomaltulose and, accordingly, the identification/description is indefinite.
Regarding claim 7, the parenthetical phrase renders the claim indefinite because it is unclear whether the limitations in parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George (US 2013/0060006; cited on IDS).
Regarding claim 1, George teaches the incorporation of iso-oligosaccharides of formula (I) wherein R and B are connected via a 1➔6 glycosidic linkage; B is an aldohexose or ketohexose monosaccharide unit comprising carbon 6 bearing the –OH group forming the glycosidic linkage between R and B; R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing the –OH group forming the glycosidic linkage; wherein the sign * indicates the point of attachment for the group R to B; wherein X is connected to A via a covalent bond and is selected in the group consisting of hydrogen (corresponding to gentiobiose, melibiose, isomaltose, and palatinose) and  monosaccharides (corresponding to manninotriose) in functionalized units and mixtures thereof ([0062]) as flavor precursors in Maillard reactions (Abstract, [0061]).
Regarding claim 4, George teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (IB1) has the linear structure shown (corresponding to manninotriose) ([0062]).
Regarding claim 5, George teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (IB1) is an iso-maltooligosaccharide (corresponding to isomaltose) ([0062]).
Regarding claim 7, George teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (IB2) is palatinose ([0062]).
Regarding claim 8, George teaches the invention as disclosed above in claim 1, including the R for the iso-oligosaccharide of formula (I) is not functionalized (corresponding to gentiobiose, melibiose, isomaltose, and palatinose) ([0062]).
Regarding claim 9, George teaches the invention as disclosed above in claim 1, including the R for the iso-oligosaccharide of formula (I) is functionalized so that 
Regarding claim 10, George teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (I) is selected from the group consisting of 6-O-β-D-glucopyranosyl-β-D-glucopyranose (corresponding to gentiobiose),  6-O-α-D-galactopyranosyl-D-glucopyranose (corresponding to melibiose), 6-O-α-D-glucopyranosyl-D-glucopyranose (corresponding to isomaltose), 6-O-α-D-glucopyranosyl-D-fructose (corresponding to palatinose), and O-α-D-galactopyranosyl-(1➔6)-O-α-D-galactopyranose-(1➔6)-D-glucose  (corresponding to manninotriose) ([0062]).
Regarding claim 11, George teaches a method for flavor generation in a food product (Abstract, [0061]) which comprises a step (a) where a compound of formula (I) as described in claims 1, 4, 5, or 7-10, or mixtures thereof ([0062]) is reacted under thermal treating ([0064]).
Regarding claim 12, 
Regarding claim 13, George teaches the invention as disclosed above in claim 11 (and claims 1, 4, 5, or 7-10 from which claim 11 alternatively depends), including the iso-oligosaccharide of formula (I) is provided for step (a) of the method in the form of an ingredient constituted by the compound of formula (I) (corresponding to the flavoring compounds may be in a dry powder state) ([0090]).
Regarding claim 14, George teaches the invention as disclosed above in claim 11 (and claims 1, 4, 5, or 7-10 from which claim 11 alternatively depends), including the iso-oligosaccharide of formula (I) is provided for step (a) of the method in the form of an ingredient comprising the compound of formula (I) (corresponding to the flavoring compounds may be in a liquid state) ([0090]).
Regarding claim 22, George teaches the invention as disclosed above in claim 11 (and claims 1, 4, 5, or 7-10 from which claim 11 alternatively depends), including the thermal treating is performed at a temperature of 40-180°C for 5 minutes to 2 days, which overlaps the claimed range ([0064]).

Claims 1, 6, 11-14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masago (JP 2014039479; translation relied on for citations).
Regarding claim 1, Masago teaches the incorporation of iso-oligosaccharides of formula (I) wherein R and B are connected via a 1➔6 glycosidic linkage; B is an aldohexose or ketohexose monosaccharide unit comprising carbon 6 bearing the –OH group forming the glycosidic linkage between R and B; R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing the –OH group forming the glycosidic linkage; wherein the sign * indicates the point of attachment for the group R to B; wherein X is connected to A via a covalent bond 
Regarding claim 6, Masago teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (IB2) has the linear structure shown (corresponding to melibiulose) ([0012]).
Regarding claim 11, Masago teaches a method for flavor generation (corresponding to bring out the taste of the ingredients) ([0004]) in a heat-treated food product ([0002]) which comprises a step (a) where a compound of formula (I) as described in claim 6 (corresponding to melibiulose) ([0012]) is reacted under thermal heating ([0018]).
Regarding claim 12, Masago teaches the invention as disclosed above in claim 11 (and claim 6 from which claim 11 alternatively depends), including the compound of formula (I) can be mixed with an ingredient providing free amino groups prior to being reacted under thermal treating (corresponding to Maillard reaction with sugar and amino acids) ([0004])-[0005]).
Regarding claim 13, 
Regarding claim 14, Masago teaches the invention as disclosed above in claim 11 (and claim 6 from which claim 11 alternatively depends), including the iso-oligosaccharide of formula (I) is provided for step (a) of the method in the form of an ingredient constituted by the compound of formula (I) (corresponding to being sprayed onto the surface of the food) ([0018]).
Regarding claim 22, Masago teaches the invention as disclosed above in claim 11 (and claim 6 from which claim 11 alternatively depends), including the thermal treating is performed at a temperature of 170°C for 0.5-30 minutes, which falls within the claimed range ([0019]).

Claims 1-3 and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorr (US 2008/0248158).
Regarding claim 1, Dorr teaches the incorporation of iso-oligosaccharides of formula (I) wherein R and B are connected via a 1➔6 glycosidic linkage; B is an aldohexose or ketohexose monosaccharide unit comprising carbon 6 bearing the –OH group forming the glycosidic linkage between R and B; R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing the –OH group forming the glycosidic linkage; wherein the sign * indicates the point of attachment for the group R to B; wherein X is connected to A via a covalent bond and is selected in the group consisting of hydrogen (corresponding to isomaltulose) ([0009], [0027]) as flavor precursors ([0002], [0012]).
Regarding claim 2, 
Regarding claim 3, Dorr teaches the invention as disclosed above in claim 1, including the generation of the odorant 2,3-butanedione ([0002], [0037]).
Regarding claim 11, Dorr teaches a method for flavor generation in a heat-treated product (corresponding to beer) ([0002], [0012]) which comprises a step (a) where a compound of formula (I) as described in claims 1, 2, or 3 (corresponding to isomaltulose) ([0009], [0027]]) is reacted under thermal treating ([0046]).
Regarding claim 12, Dorr teaches the invention as disclosed above in claim 11 (and claims 2 or 3 from which claim 11 alternatively depends), including the compound of formula (I) is mixed with an ingredient providing free amino groups ([0030], [0034]) prior to being reacted under thermal treating (corresponding to amount of free amino nitrogen in the produced worts) (Table 4 in [0066]).
Regarding claim 13, Dorr teaches the invention as disclosed above in claim 11 (and claims 2 or 3 from which claim 11 alternatively depends), including the iso-oligosaccharide of formula (I) is provided for step (a) of the method in the form of an ingredient constituted by the compound of formula (I) (corresponding to crystalline solid) ([0027]).
Regarding claim 14, 
Regarding claim 15, Dorr teaches the invention as disclosed above in claim 11 (and claims 2 or 3 from which claim 11 alternatively depends), including the iso-oligosaccharide of formula (IB2) is prepared by an enzymatic process ([0014]).
Regarding claim 16, Dorr teaches the invention as disclosed above in claim 15 (and claims 2 or 3 from which claim 11 alternatively depends), including the method comprising the steps: (b) an enzymatic preparation of an ingredient comprising the compound of formula (I) is performed ([0014]); (a) the ingredient comprising the compound of formula (I) obtained from step (b) is directly reacted under thermal treating ([0046]).
Regarding claim 17, Dorr teaches the invention as disclosed above in claim 15 (and claims 2 or 3 from which claim 11 alternatively depends), including the method comprising the steps: (b) an enzymatic preparation of an ingredient comprising the compound of formula (I) is performed ([0014]); (a) the ingredient comprising the compound of formula (I) obtained from step (b) is directly mixed with an ingredient providing free amino groups ([0030], [0034]) prior to being reacted under thermal treating (corresponding to amount of free amino nitrogen in the produced worts) (Table 4 in [0066]).
Regarding claim 18, Dorr teaches the invention as disclosed above in claim 15 (and claims 2 or 3 from which claim 11 alternatively depends), including the method comprising the steps: (b) an enzymatic preparation of an ingredient comprising the compound of formula (I) is performed ([0014]); (a) the ingredient comprising the compound of formula (I) obtained from step (b) is directly reacted under thermal treating ([0046]).  Dorr does not explicitly disclose the step of (c) 
Regarding claim 19, Dorr teaches the invention as disclosed above in claim 15 (and claims 2 or 3 from which claim 11 alternatively depends), including the method comprising the steps: (b) an enzymatic preparation of an ingredient comprising the compound of formula (I) is performed ([0014]); (a) the ingredient comprising the compound of formula (I) obtained from step (b) is directly mixed with an ingredient providing free amino groups ([0030], [0034]) prior to being reacted under thermal treating (corresponding to amount of free amino nitrogen in the produced worts) (Table 4 in [0066]).  Dorr does not explicitly disclose the step of (c) the ingredient comprising the compound of formula (I) or mixtures thereof, obtained from step (b) is stored for further use.  However, the specification does not state an amount of time for storage; therefore, the passage of any amount of time between producing the iso-oligosaccharide from the source and utilizing it in the invention qualifies as the claimed “stored for further use”.  Since Dorr teaches the production of the claimed iso-oligosaccharide from honey and then discloses 
Regarding claim 20, Dorr teaches the invention as disclosed above in claim 11 (and claims 2 or 3 from which claim 11 alternatively depends), including the generation of the odorant 2,3-butanedione ([0002], [0037]).
Regarding claim 21, Dorr teaches the invention as disclosed above in claim 11 (and claims 2 or 3 from which claim 11 alternatively depends), including the generation of the odorant 2,3-butanedione ([0002], [0037]).
Regarding claim 22, Dorr teaches the invention as disclosed above in claim 11 (and claims 2 or 3 from which claim 11 alternatively depends), including that the isomaltulose can be added shortly before the mashing ([0027]) and the thermal treatment of mashing is performed at a temperature of 45-70°C for 115 minutes (corresponding to mashing is carried out for 30 minutes at 45°C, then temperature is increased to 70°C at 1°/minute and then the temperature was maintained for 60 minutes) ([0046]), which overlaps the claimed temperature range.  Since Dorr discloses that the isomaltulose can be added shortly before the end of mashing, the isomaltulose can be heated for less than 115 minutes, which overlaps the claimed time range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2013/0060006; cited on IDS) as applied to claims 11/4-10 above in view of Wang (Wang, X., Rakshit, S.K., “Iso-oligosaccharide production by multiple forms of transferase enzymes from Aspergillus foetidus”, 2000, Process Biochemistry, pages 771-775).
Regarding claim 15, George teaches the invention as disclosed above in claim 11, including that the sugar may be any sugar whose carbonyl group is available for reaction with an amino group such as an oligosaccharide of formula (I) (corresponding to isomaltose, palatinose, and manninotriose) ([0062], but does not teach the iso-oligosaccharide of formula (I) is provided for step (A) of the method in the form of an ingredient comprising the compound of formula (I), (IB1), or (IB2) which are prepared by an enzymatic or fermentation process.
However, Wang teaches that iso-oligosaccharides are produced through the transfer of glucose or fructose units through the use of enzymes (page 771, column 1, paragraph 2).  With this disclosure, Wang effectively teaches that all iso-oligosaccharides, including the ones of formula (I), (IB1), or (IB2) described in claims 4-10, are produced through an enzymatic process.
It would have been obvious for a person of ordinary skill in the art to have modified the method of George to include iso-oligosaccharides produced by an enzymatic process as taught by Wang.  Since George teaches the use of iso-oligosaccharides, but does not disclose how they are made, a skilled practitioner would be motivated to consult an additional resource such as Wang in order to determine a method of making iso-oligosaccharides, rendering claim 15 obvious (and claim 11 and claims 4-10 from which claim 11 depends obvious).
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 15 (and claims 4-11 from which claim 15 depends), including (b) enzymatic preparation of 
 Regarding claim 17, the prior art teaches the invention as disclosed above in claim 15 (and claims 4-11 from which claim 15 depends), including (b) enzymatic preparation of an ingredient comprising the compound of formula (I) is performed (Wang, page 771, column 1, paragraph 2); (a) the ingredient comprising the compound of formula (I) obtained from step (b) is directly mixed with an ingredient providing free amino groups (corresponding to primary amino acid) and reacted under thermal treating (corresponding to Maillard reaction) (George,[0063]-[0064]).
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 15 (and claims 4-11 from which claim 15 depends), including 
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 15 (and claims 4-11 from which claim 15 depends), including (b) enzymatic preparation of an ingredient comprising the compound of formula (I) is performed (Wang, page 771, column 1, paragraph 2); (a) the ingredient comprising the compound of formula (I) is mixed with an ingredient providing free amino groups (corresponding to primary amino acid) and reacted under thermal treating (corresponding to Maillard reaction) (George, [0063]-[0064]). The prior art does not explicitly disclose the step of (c) the ingredient comprising the compound of formula (I) or mixtures thereof, obtained from step (b) is stored for further use.  However, the specification does not state an amount of time for storage; therefore, the passage of any amount of time between producing the iso-oligosaccharide from the source and utilizing it in the invention qualifies as the claimed “stored for further use”.  Since the prior art teaches the enzymatic production of the claimed iso-oligosaccharide and then discloses the incorporation of the iso-oligosaccharide into a composition, the prior art effectively teaches step (c).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2013/0060006; cited on IDS) as applied to claim 11 above in view of Schwab (Schwab, W., “Natural 4-Hydroxy-2,5-dimethyl-3(2H)-furanone (Furaneol®)”, 2013, Molecules, vol. 18, pages 6936-6951).
Regarding claims 20 and 21, George teaches the invention as disclosed above in claim 11, including the that the sugar for the Maillard reaction may be any sugar whose carbonyl group is available for reaction with an amino group such as an oligosaccharide of formula (I) (corresponding to isomaltose, palatinose, and manninotriose) ([0061]-
However, Schwab teaches that 4-hydroxy-2,5-diumethyl-3(2H)-furanone is a known product of the Maillard reaction (page 6936, column 1, paragraph 1) and is an important aroma chemical in foods (Abstract).
It would have been obvious for a person of ordinary skill in the art to have modified the method of George to include producing 4-hydroxy-2,5-diumethyl-3(2H)-furanone as an odorant as taught by Schwab.  Since George discloses that isomaltose, palatinose, and manninotriose are used as reducing sugars in a Maillard reaction, then a skilled practitioner would expect that 4-hydroxy-2,5-diumethyl-3(2H)-furanone would be produced as a byproduct of this reaction, thereby rendering claims 20 and 21 obvious (and claim 11 and claims 4, 5, and 7-10 from which claim 11 depends).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Masago (JP 2014039479; translation relied on for citations) as applied to claim 11 above in view of Schwab (Schwab, W., “Natural 4-Hydroxy-2,5-dimethyl-3(2H)-furanone (Furaneol®)”, 2013, Molecules, vol. 18, pages 6936-6951).
Regarding claims 20 and 21, Masago teaches the invention as disclosed above in claim 11, including the that the sugar is a compound of formula (I) as described in claim 6 (corresponding to melibiulose) ([0012]) and that the sugar may be used for a Maillard reaction ([0005]), but does not teach the generation of at least one odorant selected from 
However, Schwab teaches that 4-hydroxy-2,5-diumethyl-3(2H)-furanone is a known product of the Maillard reaction (page 6936, column 1, paragraph 1) and is an importation aroma chemical in foods (Abstract).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Masago to include producing 4-hydroxy-2,5-diumethyl-3(2H)-furanone as an odorant as taught by Schwab.  Since Masago discloses melibiulose as a sugar and that the colorant could be produced by a Maillard reaction, then a skilled practitioner would expect that 4-hydroxy-2,5-diumethyl-3(2H)-furanone would be produced as a byproduct of this reaction, thereby rendering claims 20 and 21 obvious (and claim 11 and claim 6 from which claim 11 depends).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791